DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/26/2022 has been entered.  Claims 1-13 & 15-20 are pending in the application.  Claims 1-8 & 18-20 are withdrawn.  Claim 14 is cancelled.

Drawings
The drawings are objected to in accordance with PCT Article 7.  Drawings shall be required when they are necessary for the understanding of the invention, see MPEP 1825.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).

The drawings are objected to because Element 228 in Figure 3 should be Element 230.

It is noted the Figure 3 submitted on 12/03/2021 would have overcome the drawing objection.  However, due to the new matter in the 12/03/2021 Figure 5, none of the figures in the 12/03/2021 drawing submission were entered.  Applicant must submit a new Figure 3 to overcome this objection.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, Line 3, the phrase “more than one of the outer housings” should read --more than one of the outer housing--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 13, 16 & 17 are rejected under 35 U.S.C. 102 as being unpatentable over Takura (U.S. PGPub 2003/0049143).  Note a parallel rejection with a different interpretation of Takura below for Claims 9 & 10.
As to Claim 9, Takura teaches a pump (Figure 10) for pumping fluid (Abstract), comprising: an outer housing (see Figure 10 below, including 206, 208, and the structure shown below) comprising an inlet end (205) and an outlet end (207); pumping modules (where two of Element 202 in series forms one pumping module, as shown in Figure 10 below) positionable within (as shown in Figure 10) the outer housing (see Figure 10 below, including 206, 208, and the structure shown below), each comprising: a cylindrical housing (209) comprising an inlet end (213) and an outlet end (214); a stator (215) positioned within (as shown in Figure 10) the cylindrical housing (209); and a rotor (217) positioned within (as shown in Figure 10) the cylindrical housing (209) and rotatable with respect to (Paragraph 0037) the stator (215) to push fluid through (Paragraph 0037) the cylindrical housing (209); and wherein the pumping modules (two of Element 202 in series, as shown in Figure 10 below) are placed in the outer housing (see Figure 10 below) in series (as shown in Figure 10, multiple outlets 214 are used to discharge fluid into the interior of the outer housing after being pumped through the pumping modules at the bottom of the pump in Figure 10; the fluid which exits via outlets 214 from the bottom pumping modules then move into the top pumping modules via the inlets shown in Figure 10 in the Claim 10 rejection below; this configuration results in the bottom pumping modules being in series with the top modules) and operable to pump at least some of the fluid through the pump (via the bottom and top pumping modules in series); wherein an annulus (see Figure 10 below) is formed between an interior of the outer housing (see Figure 10 below) and an exterior of the cylindrical housings (see Figure 10 below) connecting the housing inlet end (205) and the housing outlet end (207) such that at least some of the fluid may flow into and pressurize (see end of paragraph for clarification) the annulus(see Figure 10 below); and wherein the outer housing (see Figure 10 below, including 206, 208, and the structure shown below) is configured to withstand a pressure (see end of paragraph for clarification) at least as high as that of a pressure of the fluid in the annulus (see Figure 10 below).  Regarding fluid in the annulus, as shown in Figure 10, multiple outlets 214 are used to discharge fluid into the interior of the outer housing after being pumped through the pumping modules and before discharging through the consolidated outlet 207.  Once the fluid exits the bottom pumping modules via outlet 214, the additional fluid released into the outer housing will be pressurized from being pumped and will additionally pressurize the interior of the outer housing due to the addition of fluid to the interior of the outer housing.  Therefore, pressurized fluid is receivable in the annulus.  In order for the Takura invention to work as designed, the outer housing must be able to withstand the pressure of the fluid in the annulus. As such, this feature is considered inherent to the Takura pump.

    PNG
    media_image1.png
    937
    816
    media_image1.png
    Greyscale

Takura Figure 10, Modified by Examiner

As to Claim 10, Takura teaches all the limitations of Claim 9, and continues to teach a shaft (see Figure 10 below) rotatable with respect to (Paragraph 0037) the outer housing (as shown in Figure 10 and defined in Claim 9 above) to rotate (Paragraph 0037) the rotors (217), wherein each pumping module (where two of Element 202 in series forms one pumping module) further comprises: an inlet cap (see Figure 10 below) positioned on (as shown in Figure 10) the inlet end (213) of the cylindrical housing (209) and comprising an inlet (see Figure 10 below) formed through (as shown in Figure 10) the inlet cap (see Figure 10 below); and an outlet cap (see Figure 10 below) positioned on (as shown in Figure 10) the outlet end (214) of the cylindrical housing (209) and comprising an outlet (see Figure 10 below) formed through (as shown in Figure 10) the outlet cap (see Figure 10 below).

    PNG
    media_image2.png
    983
    814
    media_image2.png
    Greyscale

Takura Figure 10, Modified by Examiner

As to Claim 13, Takura teaches all the limitations of Claims 9 & 10, and continues to teach either one or both of the inlet cap (see Figure 10 below) and the outlet cap (see Figure 10 below) of each pumping module (where two of Element 202 in series forms one pumping module) is removable from (see end of paragraph for clarification) the cylindrical housing (209) such that the rotor (217) and stator (215) are insertable into (see end of paragraph for clarification) the cylindrical housing (209).  As shown in Figure 10, both the inlet cap and the outlet cap are fixed in place by applying pressure via intervening structure --such as flanges and bolts--.  Once the intervening structure is removed, both the inlet and outlet caps may be removed, allowing for the rotors and stator to also be removed or inserted.
As to Claim 16, Takura teaches all the limitations of Claim 9, and continues to teach each pumping module (202) further comprises more than (each pumping module contains at least two rotors) one of the rotor (217) and more than (each pumping module contains at least two stators) one of the stator (215), each of the rotors (217) paired with (as shown in Figure 10) one of the stators (215) such that each pair (217/215) form a stage (202) within each (as shown in Figure 10) cylindrical housing (209).
As to Claim 17, Takura teaches all the limitations of Claim 9, and continues to teach a more than one of the outer housing (Paragraph 0009 discusses attaching multiple pumps in series, where the outlet 207 of the first pump is attached to the inlet 205 of the second pump, creating a series of pumps; this configuration results in more than one outer housing, where the first pump has an outer housing and the second pump has an outer housing), each of the outer housings (first and second) comprising pumping modules (where two of Element 202 in series forms one pumping module) to define (as shown in Figure 10) more than one of the pumps (first and second pumps connected in series), and wherein the pumps (as shown in Figure 10 below) are configurable to pump fluid (each of the pumps are capable of pumping fluid) in at least one of a series arrangement (the first and second pumps) or a parallel arrangement (the pumps in each of the upper and lower sets are capable of pumping in series and in parallel).

Claims 9 & 10 are rejected under 35 U.S.C. 102 as being unpatentable over Takura.  Note a parallel rejection with a different interpretation of Takura below for Claims 9 & 10.
As to Claim 9, Takura teaches a pump (Figure 10) for pumping fluid (Abstract), comprising: an outer housing (see Figure 10 below, including 206, 208, and the structure shown below) comprising an inlet end (205) and an outlet end (207); pumping modules (202) positionable within (as shown in Figure 10) the outer housing (see Figure 10 below, including 206, 208, and the structure shown below), each comprising: a cylindrical housing (209) comprising an inlet end (213) and an outlet end (214); a stator (215) positioned within (as shown in Figure 10) the cylindrical housing (209); and a rotor (217) positioned within (as shown in Figure 10) the cylindrical housing (209) and rotatable with respect to (Paragraph 0037) the stator (215) to push fluid through (Paragraph 0037) the cylindrical housing (209); and wherein the pumping modules (202) are placed in the outer housing (see Figure 10 below) in series (as shown in Figure 10, multiple outlets 214 are used to discharge fluid into the interior of the outer housing after being pumped through the pumping modules at the bottom of the pump in Figure 10; the fluid which exits via outlets 214 from the bottom pumping modules then move into the top pumping modules via the inlets shown in Figure 10 in the Claim 10 rejection below; this configuration results in the bottom pumping modules being in series with the top modules in addition to each of the top and bottom sets of modules being arranged in series) and operable to pump at least some of the fluid through the pump (via the bottom and top pumping modules in series); wherein an annulus (see Figure 10 below) is formed between an interior of the outer housing (see Figure 10 below) and an exterior of the cylindrical housings (see Figure 10 below) connecting the housing inlet end (205) and the housing outlet end (207) such that at least some of the fluid may flow into and pressurize (see end of paragraph for clarification) the annulus (see Figure 10 below); and wherein the outer housing (see Figure 10 below, including 206, 208, and the structure shown below) is configured to withstand a pressure (see end of paragraph for clarification) at least as high as that of a pressure of the fluid in the annulus (see Figure 10 below).  Regarding fluid in the annulus, as shown in Figure 10, multiple outlets 214 are used to discharge fluid into the interior of the outer housing after being pumped through the pumping modules and before discharging through the consolidated outlet 207.  Once the fluid exits the bottom pumping modules via outlet 214, the additional fluid released into the outer housing will be pressurized from being pumped and will additionally pressurize the interior of the outer housing due to the addition of fluid to the interior of the outer housing.  Therefore, pressurized fluid is receivable in the annulus.  In order for the Takura invention to work as designed, the outer housing must be able to withstand the pressure of the fluid in the annulus. As such, this feature is considered inherent to the Takura pump.

    PNG
    media_image3.png
    937
    816
    media_image3.png
    Greyscale

Takura Figure 10, Modified by Examiner

As to Claim 10, Takura teaches all the limitations of Claim 9, and continues to teach a shaft (see Figure 10 below) rotatable with respect to (Paragraph 0037) the outer housing (as shown in Figure 10 and defined in Claim 9 above) to rotate (Paragraph 0037) the rotors (217), wherein each pumping module (202) further comprises: an inlet cap (see Figure 10 below) positioned on (as shown in Figure 10) the inlet end (213) of the cylindrical housing (209) and comprising an inlet (see Figure 10 below) formed through (as shown in Figure 10) the inlet cap (see Figure 10 below); and an outlet cap (see Figure 10 below) positioned on (as shown in Figure 10) the outlet end (214) of the cylindrical housing (209) and comprising an outlet (see Figure 10 below) formed through (as shown in Figure 10) the outlet cap (see Figure 10 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takura (according to the second interpretation above), in view of Kobayashi (U.S. Patent 5,494,403).
As to Claim 15, Takura teaches all the limitations of Claims 9 & 10, and continues to teach the outer housing inlet end (205) is fluidly connected with (as shown in Figure 10) the inlet cap inlet (213, as shown in Takura Figure 10 below) of one of the pumping modules (202)
Takura continues to teach what appears to be sealing grooves in the outlet cap (see Figure 10 below), which surrounds the outlet.  However, Takura does not explicitly teach the structure is a seal.

    PNG
    media_image4.png
    983
    814
    media_image4.png
    Greyscale

Takura Figure 10, Modified by Examiner

	Kobayashi describes a multi-stage impeller pump containing multiple pumping modules, and teaches each pumping module (15/16) further comprises a seal (20) positioned on the cap (18A/18B) about the fluid aperture (15c/16c) to form a seal (Element 20 is described by Kobayashi as a sealing element).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a seal, as taught by Kobayashi, in the outlet cap, as taught by Takura, to create a seal between two different sections of the pump (Column 4, Lines 42-47).
The modification of the Kobayashi seal into Takura results in each pumping module (where two of Takura Element 202 in series forms one pumping module,) further comprises a seal (Kobayashi 20) positioned on at least one of the inlet cap (as shown in Takura Figure 10 in the Claim 10 rejection above) about the inlet (as shown in Takura Figure 10 in the Claim 10 rejection above) or the outlet cap (as shown in Takura Figure 10 in the Claim 10 rejection above) about the outlet (as shown in Takura Figure 10 in the Claim 10 rejection above) to form a seal (Kobayashi Element 20 is described by Kobayashi as a sealing element) against an adjacent (as shown in Takura Figure 10 in the Claim 10 rejection above) pumping module (202). 


	








    PNG
    media_image5.png
    937
    816
    media_image5.png
    Greyscale

Takura Figure 10, Modified by Examiner


Allowable Subject Matter
Claims 11 & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 11, the prior art of record teaches all the limitations of Claim 9 & 10 but does not teach “the shaft comprises multiple segments coupled to each other to rotate in unison”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 11.  The closest art of record is Takura (U.S. PGPub 2003/0049143).  However, Takura describes rotors and shaft which are actuated via independent motors, so they do not necessarily rotate in unison.  Therefore, this limitation, as claimed in Claim 11, is neither anticipated nor made obvious by the prior art of record.
Claim 12 depends on Claim 11, and would therefore also be found allowable.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not fully persuasive.
Regarding the 103 rejection for Claim 9, Applicant argues Takura does not teach the amended claim, specifically stating Takura does not teach an annulus between the outer housing and the cylindrical housings which connects the inlet 205 to the inlet 207.  As shown in Takura Figure 10 in the Claim 9 rejection above, Takura teaches an annulus between the respective upper and lower sets of pumping modules.  This annulus receives pressurized fluid from the bottom set of pumping modules and feeds the upper set of pumping modules.
Applicant continues to argue Takura does not teach any pressure ratings.  The amended claims do not require a pressure rating, so Takura does not need to teach a pressure rating.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746